      Case 2:17-cv-06197-EEF-MBN Document 187 Filed 06/11/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



ADRIAN CALISTE and BRIAN
GISCLAIR, individually and on behalf of all
others similarly situated,
                                                    Case No. 2:17-cv-06197-EEF-MBN
       Plaintiffs,

v.

HARRY E. CANTRELL, Magistrate Judge
of Orleans Parish Criminal District Court,

       Defendant.


                                            ORDER

       Upon consideration of Plaintiffs’ Ex Parte Motion to Schedule a Status Conference, it

is ORDERED that the motion is GRANTED, and the parties shall convene for a telephonic

status conference on Wednesday, June 17, 2020 at 9:00 a.m. The parties are instructed to use

the following information to participate:

       Dial-in: (877) 336 1839

       Access Code: 4227405

       New Orleans, Louisiana this 11th day of June, 2020.




                                             Hon. Eldon E. Fallon
                                             United States District Court Judge
